Citation Nr: 1004005	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity, currently evaluated as 20 
percent disabling. 

2.	Entitlement to an increased rating for peripheral 
neuropathy, left lower extremity, currently evaluated as 20 
percent disabling. 

3.	Entitlement to service connection for an eye condition 
as secondary to service-connected diabetes mellitus, type II. 

4.	Entitlement to service connection for loss of use of a 
creative organ as secondary to service-connected diabetes 
mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 
1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which increased from 10 to 20 percent 
the evaluation for peripheral neuropathy in the bilateral 
lower extremities, effective January 10, 2007. That decision 
also denied claims for service connection for an eye 
condition, and loss of use of a creative organ both as 
secondary to diabetes mellitus, type II. 

The issue of service connection for an eye disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Peripheral neuropathy in both the right and left lower 
extremities is no more than moderate in severity.

2.	Erectile dysfunction is no proximately due to or the 
result of service-connected diabetes mellitus. 





CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 20 
percent for peripheral neuropathy, right lower extremity. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.124a, Diagnostic Code 8520 (2009).

2.	The criteria are not met for a higher rating than 20 
percent for peripheral neuropathy, left lower extremity. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10; 4.124a, Diagnostic Code 8520 (2009).

3.	The criteria are not met for service connection for loss 
of use of a creative organ as secondary to diabetes mellitus, 
type II. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated June 2007, the RO 
notified                  the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.        § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The VCAA notice preceded issuance of the September 2007 
rating decision on appeal, and thus comported with the 
standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, and private medical records. The 
Veteran has also undergone several VA examinations. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. §4.1 
(for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). In support of his claims, the Veteran 
has provided additional private medical records, and several 
personal statements. He has not requested the opportunity for 
a hearing at any point. There is no indication of any further 
available evidence or information that has not already been 
obtained. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Increased Rating for Peripheral Neuropathy of the Lower 
Extremities
  
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree. 

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
pertain to impairment involving the sciatic nerve. Under that 
diagnostic code, a maximum 80 percent evaluation is 
assignable for complete paralysis to this nerve group, where 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost). Further evaluations may be assigned 
for incomplete paralysis of this nerve group, when severe in 
degree, with marked muscular atrophy, warranting a 60 percent 
rating; moderately severe, warranting a 40 percent rating; 
moderate, a 20 percent rating; and mild, a 10 percent rating. 

The terms "moderate" and "severe" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

Records of VA outpatient treatment include a December 2006 
primary care consultation during which the Veteran was noted 
to have a history of peripheral neuropathy, with bilateral 
feet burning pain for months to years, with worse symptoms 
most recently at night. There was no leg intermittent 
claudication.

The Veteran underwent a July 2007 VA Compensation and Pension 
examination of the peripheral nerves. He described having had 
the onset of chronic, gradual neurological symptoms in 2003. 
There was initially numbness in the toes intermittently which 
became worse and developed into pain and burning. He took 
Gabapentin with fair relief of symptoms. There was no medical 
history of hospitalization or surgery, trauma to the nerve, 
or neoplasm. The peripheral nerve symptoms consisted of 
numbness on the bottoms of the feet and up the leg to the 
knees, with sudden sharp shooting pain through the feet. 
There was numbness, dyesethesias, and pain. The Veteran 
stated that his feet hurt constantly and were highly 
sensitive to touch. They were cold always yet had a burning 
sensation. 

On physical examination, the right and left lower extremities 
both had muscle strength of 5/5 with no motor function 
impairment. Lower peripheral sensory evaluation on both sides 
revealed normal vibration sense, decreased pain sense, normal 
sensation to light touch and normal position sense. Lower 
extremity knee reflexes were 2+, ankle reflexes were 1+, and 
plantar flexion (Babinski reflex) was normal. There was no 
muscle atrophy present, or abnormal muscle tone or bulk. 
There were no tremors, tics or other abnormal movements. The 
diagnosis was peripheral neuropathy bilateral lower 
extremities. Nerve dysfunction was present with no paralysis 
or neuritis, but neuralgia present. 

A May 2008 VA medical examination for diabetes mellitus, 
indicates in part findings as to the lower extremities. For 
the bilateral lower extremities, temperature and color of the 
extremities were normal. There were trophic changes 
consisting of thin skin, absent hair, and dystrophic nails. 
Otherwise there were no ulcers. Dorsalis pedis pulse and 
posterior tibial pulse were both normal. Patellar reflexes on 
each side was 2+, and Achilles reflex was 1+. Babinski's sign 
was negative. There was some decreased vibratory sensation. A 
sensory nerve conduction study was completed. The impression 
from this study was that there was evidence of a lower 
extremity sensorimotor polyneuropathy with both axonal and 
demyelinating changes.

Further VA outpatient records include a December 2008 general 
practitioner's report indicating in relevant part an 
assessment of peripheral neuropathy, under fair control, with 
Gabapentin. 

The Board finds that the currently assigned 20 percent 
ratings for peripheral neuropathy of both right and left 
lower extremities continue to best approximate  the severity 
of these service-connected disorders. To warrant the next 
higher evaluation of 40 percent for either lower extremity, 
the Veteran would have to demonstrate that there is 
moderately severe impairment of the sciatic nerve. See 
Diagnostic Code 8520. On analysis of the objective medical 
findings this higher level of impairment is not established. 
The VA medical examination history confirms there is no motor 
dysfunction or disturbance attributable to peripheral 
neuropathy. The July 2007 VA examination noted the absence of 
any muscle atrophy or abnormal tone. Muscle strength was 5/5. 
Meanwhile, lower extremity reflexes throughout this and 
subsequent evaluations remained at or near normal levels. 
There was no finding of gait disturbance of any type. Sensory 
function likewise has not substantially deteriorated. On the 
July 2007 examination the Veteran retained normal vibration 
sense, light touch and position sense, with only diminished 
pain response. Apart from sensory and motor function, there 
is no indication of any mental impairment, as would not 
otherwise be expected where as here involving rating 
disability of the sciatic nerve. 

The competent evidence does not further establish that the 
Veteran has one or more of the characteristic symptoms of 
sciatic nerve injury, if even at an attenuated level from 
what would constitute complete paralysis, including signs of 
foot drop, loss of movement in muscles below the knee, and 
weakened knee flexion. The underlying presence of 
sensorimotor polyneuropathy is not in question, given the 
nerve conduction study results. However, there is no 
indication that the severity of the disorder in question has 
reached the level of "moderately severe" in either affected 
lower extremity. The more recent VA outpatient evaluation 
from December 2008 substantiates this, indicating that 
peripheral neuropathy remained under fair control through 
continued medication. Accordingly, the existing 20 percent 
ratings for peripheral neuropathy in each lower extremity 
remain warranted under the VA rating schedule. This includes 
consideration of whether any staged rating might have been 
warranted, based upon an incremental increase in disability 
over the time period under review. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected peripheral neuropathy of the lower extremities 
under evaluation has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. 
The May 2008 VA examination report on this point reflects 
that the Veteran is not employed, but is retired due to a 
nonservice-connected cardiovascular disorder.         The 
Veteran's peripheral neuropathy disorders also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors,      the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is therefore denying the claims for increased 
ratings for peripheral neuropathy of the right and left lower 
extremities. The preponderance of the evidence is against the 
claims, and under these circumstances the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   

Service Connection for Loss of Use of Creative Organ

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The report of a July 2007 VA examination of the peripheral 
nerves observes in its discussion of medical history the fact 
that the Veteran took Gabapentin for treatment of his 
peripheral neuropathy of the bilateral lower extremities, and 
that the side effects were those of drowsiness and erectile 
dysfunction.

On a May 2008 VA examination for diabetes mellitus, the VA 
examiner indicated there was present erectile dysfunction. 
The contributing cause was listed as vascular disease. The 
most likely etiology was identified as aging and longstanding 
hypertension. Apart from these findings, the examination 
report later stated the separate conclusion that hypertension 
itself was not a complication of diabetes, given that the 
Veteran had no renovascular disease, nephritic syndrome, or 
biopsy suggestive of diabetic neuropathy. 

The Board finds that service connection for loss of use of a 
creative organ is not warranted. In reaching this conclusion, 
the Board accords greater weight to the  May 2008 VA 
examination report finding that erectile dysfunction was due 
to causes other than service-connected disability, than the 
prior VA examination's statement to the contrary. The May 
2008 VA examiner clearly identified a nonservice-connected 
etiology for erectile dysfunction consisting of factors of 
aging and longstanding hypertension. Notably, also, the 
examiner did not find underlying hypertension to have any 
causal relationship to service-connected diabetes mellitus. 
Therefore, the fact that erectile dysfunction was partially 
due to hypertension does not advance the Veteran's secondary 
service connection claim to any extent.       The VA examiner 
made this determination following a detailed medical case 
history review, specifically intended to inquire into the 
causes of claimed erectile dysfunction. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the veteran, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches). In contrast, the July 2007 
VA examiner's observation that medication to treat peripheral 
neuropathy caused erectile dysfunction as a side effect is 
made in passing, and further appears to reflect the 
subjective reported history of the Veteran. There is no 
definitive independent pronouncement from the July 2007 VA 
examiner as a competent medical professional that erectile 
dysfunction had its origin due to medication used to treat a 
service-connected disability. Consequently, the Board finds 
the latter medical opinion from the 2008 VA examination more 
probative as to the subject of etiology, given its more 
substantial evidentiary basis.

Hence, the Board is denying the claim for service connection 
for loss of use of a creative organ. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.    


ORDER

A higher rating than 20 percent for peripheral neuropathy, 
right lower extremity,    is denied. 

A higher rating than 20 percent for peripheral neuropathy, 
left lower extremity,      is denied. 

Service connection for loss of use of a creative organ as 
secondary to service-connected diabetes mellitus, type II, is 
denied. 


REMAND

The report of an April 2003 VA examination for diabetes 
indicates the Veteran's stated medical history of original 
diagnosis of diabetes at age 58 when he had blurred vision 
that kept getting worse. There was no visual impairment 
objectively determined to exist during the remainder of the 
examination.

Records of VA treatment include a May 2007 ophthalmology 
attending note stating that the Veteran was status-post 
perforation of the right eye. It was indicated he showed no 
retinopathy. Another such evaluation in May 2008 indicated 
that          the Veteran had no retinopathy associated with 
diabetes mellitus. The Veteran also had no keratopathy, 
except a small opacity of an old perforation site. 

On a May 2008 VA examination for diabetes, an eye exam showed 
normal reaction of pupils to light and accommodation in both 
eyes, normal visual acuity and visual fields in both eyes, 
and normal fundoscopic examination. There were no cataracts 
present. 

Meanwhile, a July 2008 ophthalmology attending note observes 
that apparently blood sugar was out of control on the last 
eye exam, and refraction and glasses from the May 2008 visit 
were unsatisfactory. The Veteran was re-refracted and new 
lenses or new glasses ordered. 

Given the most recent medical findings, there is reason to 
indicate that the Veteran's vision at the very least has been 
affected by underlying diabetes mellitus. Thus, there is the 
potential that an identifiable eye disorder may now manifest.          
A VA medical examination is therefore warranted to determine 
if this is the case, and if so whether such disability is 
etiologically related to diabetes mellitus. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Salem, Virginia VA Medical Center (VAMC). 
The most recent comprehensive treatment records on file from 
this source are dated from April 2009. The RO should obtain 
any such additional records and associate them with the 
claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Salem, 
Virginia VAMC   and request copies of all 
available records of treatment from that 
facility dated since April 2009. All 
records    and responses received should 
be associated with the claims file.

2.	The RO should schedule the Veteran for 
a VA examination to determine whether his 
claimed eye disorder is secondarily 
related to (either due to or aggravated 
by) diabetes mellitus. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is specifically requested that the VA 
examiner opine whether any diagnosed eye 
disorder is     at least as likely as not 
(50 percent or greater probability) due to 
diabetes mellitus, type II. The examiner 
should consider both initial causation of 
an eye disorder by service-connected 
disability, and the possibility that an 
eye disorder has been permanently 
aggravated by service-connected 
disability. For purposes of this analysis, 
aggravation is defined as a permanent 
worsening of the nonservice-connected 
disability beyond that due to the natural 
disease process. The examiner should 
include in the examination report the 
rationale for any opinion expressed. 
However, if the examiner cannot respond to 
the inquiry without resort to speculation, 
he or she should so state, and further 
explain why it is not feasible to provide 
a medical opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim for service connection for an 
eye condition, secondary to diabetes 
mellitus, type II, based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


